Order, Supreme Court, New York County, entered January 8, 1975, denying defendant’s motion to dismiss for lack of in personam jurisdiction or forum non conveniens, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. This suit was instituted to recover on the personal guarantee of the defendant. Neither party to this action "does business” in New York State, nor does either maintain residence in any State common to both plaintiff and defendant. However, the preliminary negotiations and the execution of the note sued upon took place in New York, and the note itself specifies that it is payable in New York and its terms are to be construed in accordance with the laws of the State of New York. Under these circumstances, both parties’ nexus with New York in regard to the subject matter of this suit is sufficient for our courts to retain jurisdiction. Concur—Stevens, P. J., Markewich, Capozzoli and Lane, JJ.